NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAY 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LINH THI MINH TRAN,                             No.    18-35307

                Plaintiff-Appellant,            D.C. No. 3:16-cv-01971-HZ

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                           for the District of Oregon
               Marco A. Hernandez, Chief District Judge, Presiding

                             Submitted May 4, 2020**

Before:      FARRIS, LEAVY, and TROTT, Circuit Judges.

      Linh Thi Minh Tran appeals the district court’s affirmance of the

Commissioner of Social Security’s denial of her application for disability

insurance benefits under Title II and Title XVI of the Social Security Act. We

have jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). We review de


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo, Attmore v. Colvin, 827 F.3d 872, 875 (9th Cir. 2016), and we affirm.1

      Tran carries the initial burden of proving disability, including proving that

she has an impairment that meets or equals the criteria of a listed impairment.

Burch v. Barnhart, 400 F.3d 676, 683 (9th Cir. 2005).

      Substantial evidence supports the ALJ’s decision that Tran’s vision

impairment did not meet or equal Listing 2.02, 2.03, or 2.04. For an impairment to

meet a Listing, all of the criteria of that Listing must be satisfied for the requisite

durational period. Sullivan v. Zebley, 493 U.S. 521, 530 (1990) (“For a claimant to

show that his impairment matches a listing, it must meet all of the specified

medical criteria. An impairment that manifests only some of those criteria, no

matter how severely, does not qualify.”).

      Tran insists in this connection that her visual impairment in her left eye met

the Listings. However, the relevant inquiry under Listing 2.02, 2.03, and 2.04 is



1
       Tran accuses the ALJ of making “intentional misrepresentations” in his
Decision, adding that the Decision was “made in bad faith” or “with intent to
deceive.” Because of the seriousness of these allegations, we have carefully
examined the record to determine if they have any support. They do not. To the
contrary, the claimant was at all times treated professionally and with respect and
courtesy, to the point of ensuring that a female security officer would be present to
attend to that aspect of the proceedings, and providing her with an interpreter even
though one was not requested. Moreover, the ALJ on his own motion suspended
the claimant’s hearing and continued the matter to enable her and her attorney to
gather missing medical records that appeared to be pertinent to her claim. Finally,
neither the transcript of her merits hearing nor the ALJ’s thorough, thoughtful, and
persuasive Decision itself reveal anything untoward.

                                            2                                     18-35307
the impairment of vision in the “better eye,” in Tran’s case her right eye, not her

left. We elaborate.

      Dr. Thuyet Tran, M.D./Ph. D, was the claimant’s primary care provider.

The ALJ correctly noted that “[d]uring general examinations in 2014 and 2015,”

“the claimant reported limited vision in the left eye only.” Reports from Dr. Shults

and Dr. Yang corroborate this statement. The results of an electroretinography

exam administered in Dr. Yang’s office were “inconsistent with light perception

due to retinal etiology.” Dr. Yang’s report also says that “she is not happy with her

job and this may have been a contributory factor in the development of the panic

attack at work today.”

      Dr. Tran’s notes of May 30, 2015, place in question the reliability of the

claimant’s assertions about her vision, and also her cooperation with her medical

providers. Dr. Tran reports that the claimant “as usual is upset and storming out of

the room after she did not get her demand met,” referring to an MRI she wanted

which Dr. Tran believed to be unnecessary. This behavior was consistent with (1)

technician Rauch’s and Dr. Yang’s report of questionable cooperation on a full

field vision test, (2) Dr. Wei’s notation of an “uncooperative examination”, and (3)

Dr. Wei’s description of her as a “patient unsatisfied by my explanation.”2


      2
             The ALJ, the government, and the district court misread the medical
record, asserting that Dr. Tran reported that the claimant “always exaggerated her
symptoms,” referencing Dr. Tran’s report at page 603 of the excerpt of record.

                                          3                                    18-35307
      The ALJ also highlighted the claimant’s suspect assertion that she did not

drive a car. On February 15, 2013, she reported in a Social Security Function

Report that she drove a car “when going out.” Asked directly “Do you drive?”, she

checked “yes.” Dr. Brian Pavic’s report indicates that the claimant “is able to

drive O.K., but the street signs and numbers are blurry, and as such, she rides the

bus a lot to her appointments and to work when she is working.” The ALJ also

correctly found that she had no limitations with respect to activities of daily living

or social functioning. In addition, he referenced information in an investigative

report dated September 4, 2015, that the claimant “has a number of videos on

YouTube. Most has (sic) her doing different daily tasks, but most if not all have

her at the computer typing and speaking to someone. She is not wearing glasses

nor have any other aid.” This report indicates that she confronts neighbors in

English and complains about parking problems in the neighborhood.

      The ALJ reasonably evaluated the medical evidence, including information

from Dr. Holland, and the ALJ’s decision is supported by substantial evidence.



       Dr. Tran’s report says nothing about always exaggerating her symptoms.
What Dr. Tran’s report does say is that the claimant “is quite anxious. Always
exacerbates her symptoms.” (Emphasis added.) We read this language to indicate
that the claimant’s anxiety always exacerbates her symptoms. Other notes in the
record about the effects of the claimant’s anxiety and her symptoms confirm this
reading. However, we consider this error to be inconsequential in the light of the
full record.


                                           4                                    18-35307
Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002) (“Where the evidence is

susceptible to more than one rational interpretation, one of which supports the

ALJ’s decision, the ALJ’s conclusion must be upheld.”).

      To the extent Tran argues that her other impairments, such as asthma, back

pain, and migraines meet the Listings, this argument also lacks merit. The ALJ

correctly observed that “[o]ther symptoms and complaints appear in the medical

treatment records periodically, but there is nothing to show that they are more than

transient or cause significant vocational limitations. Any such impairment is not a

severe medically determinable impairment because no objective, acceptable

medical documentation supports such a finding.” We agree with the district court

that the ALJ did not err in not addressing these alleged impairments at step three of

his analysis.

      AFFIRMED.




                                          5                                   18-35307